Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 5/18/2021. 
The following is the status of claims: 
Claims 1, 3, 6, 7, 9, 14 and 16 have been amended;
Claims 2 and 15 have been cancelled.
Thus, claims 1, 3-14 and 16-19 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 5/18/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1, 3-14 and 16-19 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 14, the claimed features in
independent claim 1 (and substantially similar independent claim 14):

“maintaining a system with at least one database of chemical structures and at least one database of public literature, wherein the public literature includes information regarding shapes of chemical structures; 


wherein receiving, from the requesting user, the request for information on the shape of the target chemical structure, and in response to the request for the information on the shape of the target chemical structure, providing the set of the shapes of related chemical structures to the requesting user based on the chemical similarity of the plurality of related chemical structures
provided to the target chemical structure comprise:

selecting the shape of the target chemical structure from the at least one database of chemical structures or the at least one database of public literature using the user interface, wherein the user interface is associated to a patents' related search engine which is linked to the at least one database of chemical structures and the at least one database of public literature;

extracting chemical terms and convert the chemical terms into a shape of a chemical structure or extracting a shape of a chemical structure directly from a patent by utilizing a technique of semantic analysis, thereby implementing the search based on the shape of the chemical structure; and

obtaining, from the at least one database of chemical structures, chemical structure records related to the shape of the target chemical structure to create a 2D-map or a 3D-map
according to a user-input method and first data sets of chemical structure records, wherein

structure”;

in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:
Kothari et al., US Pub. No. 2007/0143322A1, discloses improved an improved method for comparing documents where the method includes the steps of: determining a plurality of similarity measures; and determining an overall similarity measure for the plurality of documents, based on the plurality of similarity measures where the similarity measures are chosen from the group of similarity measures consisting of semantic and reference similarity
Measures and when comparing documents from the chemical, biochemical or pharmaceutical domains, the determination of the similarity utilizes a determination of structural similarity of the chemical formulas described in the plurality of documents;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 6/5/2019, with particular attention to pages 12-13; and the examiner also found figures 11 & 12 and 17-18 helpful in understanding how the method operates as well.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        6/15/2021